
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16.1


AMENDMENT NO. 1 TO
PARTICIPATION AGREEMENT

    THIS AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT ("First Amendment"), dated
as of November 1, 2000, is entered into by and among TRIQUINT
SEMICONDUCTOR, INC., a Delaware corporation, as Lessee (together with its
permitted successors and assigns, the "Lessee"), WOLVERINE LEASING CORP., a
Texas corporation (together with its permitted successors and assigns,
"Wolverine"), MATISSE HOLDING COMPANY, a Texas corporation (together with its
permitted successors and assigns, "Matisse") and U.S. BANK NATIONAL ASSOCIATION,
formerly known as UNITED STATES NATIONAL BANK OF OREGON (together with its
successors and assigns, the "Bank").

PRELIMINARY STATEMENTS

    A.  Lessee, Wolverine, Matisse and the Bank are parties to that
Participation Agreement, dated as of May 17, 1996 (the "Participation
Agreement"). Capitalized terms used but not defined herein have the meanings set
forth in the Participation Agreement.

    B.  The Lessee has requested Matisse and Bank to agree to certain changes in
the terms governing the facilities provided pursuant to the Participation
Agreement. The parties are willing to enter into such changes upon the terms and
subject to the conditions set forth herein.

AGREEMENT

    NOW, THEREFORE, in consideration of the mutual agreements contained in this
First Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.
DEFINITIONS; INTERPRETATION

    1.1  The following definitions are hereby added to the definitions in
Appendix 1 of the Participation Agreement:

    "CD Rate" means, with respect to each Interest Period or Rental Period, an
annual rate equal to the interest rate (if any) which accrues on the
certificates of deposit which have been pledged to Bank for such Interest Period
or Rental Period to satisfy the CD Rate Funding Condition for such Interest
Period or Rental Period.

    "CD Rate Advance" means a Loan Advance or Lease Advance which bears interest
or rent, respectively, at the CD Rate.

    "CD Rate Conversion/Continuation Request" shall have the meaning set forth
in Section 3.4(f)(i) of the Participation Agreement as such section is added in
Section 2.1 of the First Amendment.

    "CD Rate Funding Condition" shall mean, with respect to any CD Rate Advance
requested in a CD Rate Conversion/Continuation Request, the delivery to Bank of
Pledged Collateral in full compliance with the Investment Collateral Security
Agreement in the form of certificates of deposit issued by the Bank having an
initial principal amount (as of the commencement of the Interest Period and Rent
Period to which such CD Rate Conversion/Continuation Request relates) equal to
the sum of 100% of the aggregate outstanding principal balance of the
Matisse/Bank Loan and the Wolverine/Bank Loan, plus $1.00 and having a term
equal to the applicable Interest

1

--------------------------------------------------------------------------------

Period and Rental Period. If required by Bank, at the time of issuance thereof,
Bank may require at least seven days advance notice or any withdrawal or
transfer of funds from any such certificate of deposit or other account pledged
to it, and may limit the number of withdrawals or transfers from such
certificates of deposit or accounts to no more than six in any calendar month,
so that such certificates of deposit or accounts may be structured as
non-personal time deposits under 12 C.F.R., Part II, Chapter 204 (commonly known
as Regulation "D").

    "First Amendment" means this First Amendment to the Participation Agreement.

    1.2  The following definitions in Appendix 1 of the Participation Agreement
are hereby modified as follows:

    (a) Clause (ii) of the definition of "Applicable Margin" is modified to read
as follows:

   "(ii) for Loan Advances bearing interest determined with reference to the
Alternate Base Rate or the CD Rate, 0.775% per annum."

    (b) The definition of "Basic Rent" is modified in its entirety to read as
follows:

"Basic Rent" means an amount determined as of each Payment Date equal to the
aggregate amount accrued on the outstanding Lease Advances from time to time
during the period ending on such Payment Date and commencing on the next
preceding Payment Date (or, if there is not preceding Payment Date, on the
Closing Date) at an annual rate equal to the applicable Eurodollar Rate,
Alternate Base Rate or CD Rate as designated for the applicable Loan Advance or
continuation or conversion thereof through which such Lease Advances were
funded, plus the Applicable Margin applicable to such Lease Advances."

    (c) The definition of "Interest Period" is modified to add, after the clause
"Conversion/Continuation Request given with respect thereto" in the fourth line
thereof, and before the clause "provided that the foregoing provisions relating
to Interest Periods are subject to the following:" in the fifth line thereof,
the following:

"and means with respect to any CD Rate Advance the period commencing on the
Pricing Conversion Date for such CD Rate Advance and ending one month thereafter
(or such shorter period as may commence on the last day of the previous Interest
Period or Rental Period and end on the Maturity Date), as selected by the Lessee
in its CD Rate Conversion/Continuation Request".

    (d) The definition of the term "Pricing Conversion Date" is hereby modified
in its entirety to read as follows:

"Pricing Conversion Date" means any date on which the Lessee elects to
(a) convert an Alternate Base Rate Advance to a Eurodollar Advance or CD Rate
Advance, or to convert a Eurodollar Advance to an Alternate Base Rate Advance or
CD Rate Advance or to convert a CD Rate Advance to an Alternate Base Rate
Advance or Eurodollar Advance or (b) continue an existing Eurodollar Advance or
CD Rate Advance for an additional Interest Period or Rental Period."

    (e) The definition of "Rental Period" is hereby modified to add after the
term "Conversion/Continuation Request" in the fifth line thereof and before the
clause "provided that the foregoing provisions relating to Interest Periods are
subject to the following:" in the fifth line thereof, the following:

"and means, with respect to any Lease Advance funded, continued or converted
through a CD Rate Advance the period commencing on the Pricing Conversion Date
for such Lease Advance funded, continued or converted through CD Rate Advance
and ending

2

--------------------------------------------------------------------------------

one month thereafter, as selected by the Lessee in its CD Rate
Conversion/Continuation Request".

    SECTION 1.3.  Certain Defined Terms.  All references in the Operative
Documents to the Participation Agreement shall mean the Participation Agreement
as amended by this First Amendment. This First Amendment is hereby included
within the definition of "Operative Document."

SECTION 2.
AVAILABILITY OF CD-RATE ADVANCES

    SECTION 2.1.  Procedures for CD Rate Advances.  The following Section 3.4(f)
is hereby added to the Participation Agreement:

    "(f) (i) CD Rate Requests. In addition to the procedures set forth in the
other subsections of this Section 3.4, if Lessee has satisfied the CD Rate
Funding Condition, Lessee shall have the right, in connection with the
conversion or continuation of an outstanding Alternate Base Rate Advance,
Eurodollar Advance or CD Rate Advance to deliver an irrevocable written notice
to the Bank in the form of a request, substantially in the form of Exhibit A
attached to the First Amendment (a "CD Rate Conversion/Continuation Request"),
as follows:

    (A) Designation of Interest Rate. Lessee shall have the right:

    (I) to convert, on any Business Day, any Alternate Base Rate Advance into a
CD Rate Advance; or

    (II) to convert, on the last day of any Interest or Rental Period with
respect to a Eurodollar Advance (or, on any other day of any Interest or Rental
Period, upon payment of any loss or expense incurred or sustained by the Bank
with respect to the early termination of such Eurodollar Advance prior to the
last day of the Interest or Rental Period as provided in Section  13.6), such
Eurodollar Advance into a CD Rate Advance; or

   (III) to continue, on the last day of any Interest or Rental Period with
respect to a CD Rate Advance, such CD Rate Advance for a subsequent Interest
Period or Rental Period; or

provided in each such case, the CD Rate Funding Condition remains satisfied at
all times during such Interest Period and Rent Period.

    (B) Timing of Notice. Each CD Rate Conversion/Continuation Request shall be
submitted to and received by Bank prior to 12:00 noon (Portland, Oregon time) at
least one (1) Business Day prior to the Pricing Conversion Date of any
outstanding Loan Advance or Lease Advance to be converted into or continued as a
CD Rate Advance.

    (C) Contents of Notice. The CD Rate Conversion/Continuation Request shall
set forth the following information with respect to the Loan or Lease Advance
subject thereto:

    (I) the Pricing Conversion Date, which shall be a Business Day;

    (II) the amount of the Eurodollar Advance, Alternate Base Rate Advance or CD
Rate Advance to be converted or continued;

   (III) that such Loan or Lease Advance is to be converted into/continued as a
CD Rate Advance; and

3

--------------------------------------------------------------------------------

   (IV) The applicable Interest Period or Rental Period, which shall be a period
equal to the lesser of (I) one month or (II) such shorter period as may commence
on the last day of the previous Interest Period or Rental Period and end on the
Maturity Date.

    (ii) Automatic Conversion—CD Rollover. If the Bank does not receive a timely
CD Conversion/Continuation Request under Section 3.4(f)(i), any outstanding CD
Rate Advance shall automatically continue for a subsequent Interest Period equal
to one month (or such shorter period as may commence on the last day of the
previous Interest Period or Rental Period and end on the Maturity Date), without
notice to the Bank, effective on the last day of the applicable Interest Period
or Rental Period provided that the CD Rate Funding Condition remains satisfied
at such time."

    SECTION 2.2  CD Rate-based Interest Rates.  

    (a) The following sentence is hereby added after the first sentence of
Section 3.6(a) of the Participation Agreement:

"Subject to Section 3.6(b), each CD Rate Advance shall bear interest on the
outstanding principal amount thereof from the date such CD Rate Advance is made
until the date such Loan Advance becomes due (or, if earlier, the date such Loan
Advance is repaid) at a rate per annum equal to the CD Rate applicable thereto,
as designated in accordance with Section 3.4(f) hereof, plus the Applicable
Margin. Any additional interest or other amounts required to be paid under the
terms of the promissory note evidencing such loan shall be payable as provided
therein."

    (b) Notwithstanding anything to the contrary contained in the Investment
Collateral Security Agreement or any other Operative Documents, any certificate
of deposit issued by Bank and pledged to Bank as required in order to satisfy
the CD Rate Funding Condition with respect to any CD Rate Advance shall bear
such rate of interest (if any) as may be agreed upon by Bank and Lessee at the
time such certificate of deposit is pledged.

    SECTION 2.3.  Illegality.  The following paragraph is hereby added at the
end of Section 13.9 of the Participation Agreement:

    If the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for the Bank to purchase, maintain or fund Loan or Lease Advances in
any CD Rate Advance and the Bank shall so notify the Lessee, whereupon until the
circumstances giving rise to such suspension no longer exist, the obligation of
the Bank to fund, convert or continue any Loan Advance or Lease Advance to such
CD Rate Advance shall be suspended. Before giving any notice pursuant to this
Section, the Bank shall, if practicable, with the consent of the Lessee (which
consent shall not unreasonably be withheld), designate a different funding
office (if one exists) if such designation will avoid the need for giving such
notice and will not, in the judgment of the Bank, adversely affect the Bank. If
such notice is given (i) the Lessee shall be entitled upon its request to a
reasonable explanation of the factors underlying such notice and (ii) each CD
Rate Advance then outstanding shall begin to bear interest or Basic Rent at the
Alternate Base Rate either (a) on the last day of the then current Interest or
Rental Period applicable to such Loan or Lease Advance if the Bank may lawfully
continue to maintain and fund such to such day or (b) immediately if the Bank
shall determine that it may not lawfully continue to maintain and fund such
Eurodollar Advance to such day.

4

--------------------------------------------------------------------------------

    SECTION 2.4.  Increased Cost and Reduced Return.  The following subsections
(d), (e) and (f) are hereby added to Section 13.10 of the Participation
Agreement:

    "(d) In the event that any applicable law, rule or regulation, any
interpretation or application thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof or compliance by the Bank with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency in each case whether now or hereafter in effect:

     (i) does or shall subject the Bank to any additional tax of any kind
whatsoever with respect to any CD Rate Advance, or change the basis or the
applicable rate of taxation of payments due under the Operative Documents to the
Bank or any other amount payable hereunder on account of any CD Rate Advance
(except for the imposition of or change in any tax on or measured by the overall
net income of the Bank (other than any such tax imposed by means of withholding)
or otherwise excluded from the tax indemnification in Section 13.5);

    (ii) does or shall impose, modify or hold applicable any reserve, special
deposit, insurance assessment, compulsory loan or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of the Bank on account of any CD Rate Advance (including,
without limitation, if the Pledged Collateral which has been pledged to the Bank
for the purpose of satisfying the CD Rate Funding Condition is deemed a
"transaction account" under Regulation "D" of the Board of Governors of the
Federal Reserve System); or

    (iii) does or shall impose on the Bank any other condition with respect to
any CD Rate Advances,

and the result of any of the foregoing is to increase the cost to the Bank of
making, funding or maintaining any CD Rate Advance or to reduce any amount
receivable hereunder with respect thereto, then in any such case, the Lessee
shall promptly pay the Bank, upon its demand, any additional amounts necessary
to compensate the Bank for such increased cost or reduced amount receivable
which the Bank deems to be material.

    (e) If the Bank shall have determined that any applicable law, rule or
regulation regarding capital adequacy, any interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency in each case whether now or
hereafter in effect, has or would have the effect of reducing the rate of return
on capital of the Bank (or any entity directly or indirectly controlling the
Bank) as a consequence of the Bank's obligations under the Operative Documents
on account of any CD Rate Advance to a level below that which the Bank (or any
entity directly or indirectly controlling the Bank) could have achieved but for
such law, rule, regulation, interpretation, administration, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by the Bank to be material, then from time to time, within fifteen
(15) days after demand by the Bank, the Lessee shall pay to the Bank such
additional amount or amounts as will compensate the Bank (or its parent) for
such reduction.

    (f)  The Bank will promptly notify the Lessee of any event of which it has
knowledge which will entitle the Bank to compensation pursuant to subsection
(d) and (e) of this Section and will, if practicable, with the consent of the
Lessee (which consent shall not unreasonably be withheld), designate a different
funding office or take any other reasonable action if such designation or

5

--------------------------------------------------------------------------------

action will avoid the need for, or reduce the amount of, such compensation and
will not, in the judgment of the Bank, be otherwise disadvantageous to the Bank.
A certificate of the Bank claiming compensation under this Section and setting
forth in reasonable detail its computation of the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest error.
In determining such amount, the Bank may use any reasonable averaging and
attribution methods. This Section shall survive the termination of this
Participation Agreement and payment of the outstanding Loan Advances."

SECTION 3.  CONDITIONS PRECEDENT TO AMENDMENT

    SECTION 3.1.  Conditions Precedent.  The effectiveness of this First
Amendment is subject to satisfaction or waiver of the following conditions
precedent:

    (a) Operative Documents. Each of the Operative Documents shall be in full
force and effect. No Loan Default, Loan Event of Default, Lease Default or Lease
Event of Default shall exist thereunder (both before and after giving effect to
the transactions contemplated by this First Amendment).

    (b) Requirements of Law. In the reasonable opinion of the Bank, or its
counsel, the transactions contemplated by this First Amendment do not and will
not violate any Requirements of Law.

    (c) The Lessee's Resolutions and Incumbency Certificate, etc. The Bank shall
have received, in form and substance satisfactory to Bank, (i) a certificate of
the Secretary or an Assistant Secretary of the Lessee attaching and certifying
as to (A) the resolutions of the Board of Directors duly authorizing this First
Amendment and (B) the incumbency and signature of persons authorized to execute
and deliver this First Amendment on its behalf.

    (d) Wolverine's Resolutions and Incumbency Certificate, etc. The Bank shall
have received, in form and substance satisfactory to Bank, (i) a certificate of
the Secretary or an Assistant Secretary of Wolverine attaching and certifying as
to (A) the resolutions of the Board of Directors duly authorizing the execution,
delivery and performance by Wolverine of this First Amendment, and (B) the
incumbency and signature of persons authorized to execute and deliver this First
Amendment on its behalf.

    (e) Matisse's Resolutions and Incumbency Certificate, etc. The Bank shall
have received, in form and substance satisfactory to Bank, a certificate of the
Secretary or an Assistant Secretary of Matisse attaching and certifying as to
(A) the resolutions of the Board of Directors duly authorizing the execution,
delivery and performance by Matisse of this First Amendment and (B) the
incumbency and signature of persons authorized to execute and deliver on its
behalf the Operative Documents to which it is a party.

    (f)  Representations and Warranties. On the date on which this First
Amendment is to become effective, the representations and warranties of the
Lessee, Wolverine and Matisse contained in the Operative Documents shall be true
and correct in all material respects as though made on and as of such date,
except to the extent such representations or warranties relate solely to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date. For
the foregoing purposes, any representation reflecting the absence of Lessor
Liens shall not be violated as a result of any easement granted by Wolverine or
Matisse at the request of the Lessee in connection with the construction or
operation of the Improvements described in the Participation Agreement or
granted according to a supplemental declaration of delegation dated June 30,
1997 and recorded December 11, 1997, or as a result of unpaid real estate taxes
for the current year not yet due and payable.

6

--------------------------------------------------------------------------------

    (g) Title. Title to the Property shall conform to the representations and
warranties set forth in Section 8.4(c) of the Participation Agreement. For the
foregoing purposes, any representation requiring the absence of Lessor Liens
shall not be violated as a result of any easement granted by Wolverine or
Matisse at the request of the Lessee in connection with the construction or
operation of the Improvements described in the Participation Agreement or
granted according to a supplemental declaration of delegation dated June 30,
1997 and recorded December 11, 1997, or as a result of unpaid real estate taxes
for the current year not yet due and payable.

SECTION 4.
REPRESENTATIONS

    SECTION 4.1.  Representations of Wolverine.  Wolverine represents and
warrants to the Bank and the Lessee that all of its representations and
warranties in the Operative Documents are true and correct in all material
respects as though made on and as of the date hereof, except to the extent such
representations or warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date. For the foregoing purposes,
any representation concerning Lessor Liens shall not be violated as a result of
any easement granted by Wolverine at the request of the Lessee in connection
with the construction or operation of the Improvements described in the
Participation Agreement or granted according to a supplemental declaration of
delegation dated June 30, 1997 and recorded December 11, 1997, or as a result of
unpaid real estate taxes for the current year not yet due and payable. Wolverine
has no offset or defense to the payment and performance in full of its
obligations under the Operative Documents.

    SECTION 4.2.  Representations of Matisse.  Matisse represents and warrants
to the Bank and to the Lessee that all of its representations in the Operative
Documents are true and correct in all material respects as though made on and as
of the date hereof, except to the extent such representations or warranties
relate solely to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date. For the foregoing purposes, any representation concerning
Lessor Liens shall not be violated as a result of any easement granted by
Matisse at the request of the Lessee in connection with the construction or
operation of the Improvements described in the Participation Agreement or
granted according to a supplemental declaration of delegation dated June 30,
1997 and recorded December 11, 1997, or as a result of unpaid real estate taxes
for the current year not yet due and payable. Matisse has no offset or defense
to the payment and performance in full of its obligations under the Operative
Documents.

    SECTION 4.3.  Representations of the Lessee.  The Lessee represents and
warrants to the Bank, Wolverine, and Matisse that all of its representations in
the Operative Documents are true and correct in all material respects as though
made on and as of the date hereof, except to the extent such representations or
warranties relate solely to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date. Lessee has no offset or defense to the payment and
performance in full of its obligations under the Operative Documents.

SECTION 5
MISCELLANEOUS

    SECTION 5.1.  Counterparts.  This First Amendment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

7

--------------------------------------------------------------------------------

    SECTION 5.2.  Effective Date.  The effective date of the amendments provided
for herein shall occur on the date on which all the conditions precedent thereto
set forth in Section 3.1 hereof shall have been satisfied or waived by the
applicable parties as set forth therein.

    SECTION 5.3.  No Other Amendment.  Each and every and all and singular of
the terms, conditions and covenants contained in the Operative Documents shall
remain in full force and effect except as specifically amended herein, and no
present or future rights, remedies, benefits or powers belonging or accruing to
Bank, arising out of the Operative Documents shall be affected, prejudiced,
limited or restricted hereby. The parties thereto hereby jointly affirm and
agree that the Wolverine/Matisse Deed of Trust, Investment Collateral Security
Agreement, Lease and all other Operative Documents providing for the grant of a
lien or security interest in any property secure the full performance of each
and every obligation stated therein to be secured thereby, as the same may be
modified by this First Amendment, and continue to be effective as, and to
constitute, a first and prior lien and charge on the property encumbered thereby
to the full extent of all obligations secured thereby, as the same may be
modified by this First Amendment.

    SECTION 5.4.  Notice Address.  Schedule 2 to the Participation Agreement is
hereby amended to delete the previous notice addresses of Wolverine and Matisse
and to substitute such addresses as follows:

Wolverine:   Wolverine Leasing Corp.     15601 Dallas Parkway, Suite 400
Addison, TX 75001
Attention: Kristin S. Markham
Phone: 972-361-5000
Fax: 972-361-5906
Matisse:
 
Matisse Holding Company     15601 Dallas Parkway, Suite 400
Addison, TX 75001
Attention: Kristin S. Markham
Phone: 972-361-5000
Fax: 972-361-5906

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of
the day and year first hereinabove written.

MATISSE   MATISSE HOLDING COMPANY, a Texas corporation
 
 
By:
 
/s/ Kristin Markham

--------------------------------------------------------------------------------

    Name:   Kristin Markham

--------------------------------------------------------------------------------

    Its:   Vice President

--------------------------------------------------------------------------------


LESSEE
 
TRIQUINT SEMICONDUCTOR, INC., a Delaware corporation
 
 
By:
 
/s/ Steven J. Sharp

--------------------------------------------------------------------------------

    Name:   Steven J. Sharp

--------------------------------------------------------------------------------

    Its:   President and CEO

--------------------------------------------------------------------------------


WOLVERINE
 
WOLVERINE LEASING CORP., a Texas corporation
 
 
By:
 
/s/ Kristin Markham

--------------------------------------------------------------------------------

    Name:   Kristin Markham

--------------------------------------------------------------------------------

    Its:   Vice President

--------------------------------------------------------------------------------


BANK
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/ Ross Beaton

--------------------------------------------------------------------------------

    Name:   Ross Beaton

--------------------------------------------------------------------------------

    Its:   Vice President

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

Exhibit A
CD RATE CONVERSION/CONTINUATION REQUEST
      , 2000

United States National Bank of Oregon
111 S.W. Fifth Avenue, Suite 400
Portland, Oregon 97204

Matisse Holding Company
15601 Dallas Parkway
Suite 400
Addison, Texas 75001

Wolverine Leasing Corp.
15601 Dallas Parkway
Suite 400
Addison, Texas 75001

Re: Participation Agreement, dated as of May 17, 1996 (as amended by the First
Amendment thereto, dated as of November 1, 2000, and as further amended,
modified, supplemented, restated or renewed from time to time, the
"Participation Agreement"), among UNITED STATES NATIONAL BANK OF OREGON, a
national banking association ("Bank"), TRIQUINT SEMICONDUCTOR, INC., a Delaware
corporation ("TriQuint"), WOLVERINE LEASING CORP., a Texas corporation
("Wolverine"), and MATISSE HOLDING COMPANY, a Texas corporation ("Matisse").

Ladies and Gentlemen:

    Any capitalized term used in this CD Rate Conversion/Continuation Request
without definition has the meanings specified in the above referenced
Participation Agreement.

    Pursuant to Section 3.4(f) of the Participation Agreement, TriQuint hereby
elects to convert or continue the Lease Advance described in the attached
Schedule 1 (the "Requested Lease Advance"). In connection therewith, TriQuint
and the undersigned Responsible Officer of TriQuint hereby certify to the Bank
and Wolverine that:

    (1)  Maximum Lease Advances.  The sum of all Lease Advances shall not, after
giving effect to the conversion/continuation of the Requested Lease Advance,
exceed Forty-Five Million and No/100 Dollars ($45,000,000.00), as more fully
described on Schedule 1;

    (2)  Representations and Warranties.  All representations and warranties of
TriQuint contained in or made pursuant to the Operative Documents, including
those contained in Section 8 of the Participation Agreement, are true and
correct as of the date hereof and shall be true and correct on the Pricing
Conversion Date, both before and after giving effect to the
conversion/continuation of the Requested Lease Advance and as if made on such
dates; provided, that, for the foregoing purposes, any representation requiring
the absence of Lessor Liens shall not be violated as a result of any easement
granted by Wolverine or Matisse at the request of the Lessee in connection with
the construction or operation of the Improvements described in the Participation
Agreement or granted according to a supplemental declaration of delegation dated
June 30, 1997 and recorded December 11, 1997, or as a result of unpaid real
estate taxes for the current year not yet due and payable.

    (3)  No Default/Event of Default.  No Lease Default or Lease Event of
Default exists as of the date hereof or will result from the
conversion/continuation of the Requested Lease Advance;

--------------------------------------------------------------------------------

    (4)  CD Rate Funding Condition.  The CD Rate Funding Condition as defined in
the Participation Agreement is satisfied with respect to the Lease Advance to be
continued or converted pursuant hereto; and

    (5)  No Material Adverse Effect.  As of the date hereof, no material adverse
change in TriQuint's capital structure, ownership or consolidated assets,
liabilities, results of operations, or financial condition from that set forth
or contemplated in the financial statements of TriQuint dated [December 31,  ],
has occurred, nor has there been since such date any change in the senior
management of TriQuint.

    TRIQUINT
TRIQUINT SEMICONDUCTOR, INC., a
Delaware corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Its:       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Schedule 1
to CD Rate Conversion/Continuation Request

LEASE ADVANCE TO BE CONVERTED OR CONTINUED

    A.  All conversions and continuations must be of a Lease Advance, or portion
thereof, in a principal amount of $500,000 or in excess thereof.

    B.  Conversions/continuations to a CD Rate Advance are not permitted if the
designated Interest Period terminates after the Maturity Date.

(1)Conversion of the following Eurodollar Advance or Alternate Base Rate Advance
into a CD Rate Advance:


Amount:   $                    Requested Pricing Conversion Date (which must be
a Business Day at least one (1) Business Day after date of notice):  
                    Last day of current Interest Period:                      

(2)Continuation of the following CD Rate Advance for a subsequent Interest
Period:


Amount:   $                    Requested Pricing Conversion Date (which must be
the last date of the current Interest Period and which must be a Business Day at
least one (1) Business Day after date of notice):                      
Requested Interest Period (not more than one month—See
Section 3.4(f)(i)(C)(IV) of the Participation Agreement):                      

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16.1
